Citation Nr: 1442596	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  05-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Houston, Texas.  A transcript of the proceeding has been associated with the claims file.

A December 2010 Board decision granted the Veteran's application to reopen his claim and remanded the claim for further development.  

A July 2012 Board decision denied the Veteran's claim on the merits.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  A November 2013 Court decision vacated the July 2013 Board decision and remanded the matter to the Board for further review consistent with the Court's decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from December 1971 to February 1972.  He claims that he has a right knee disability that was incurred in or aggravated by his active service.

By way of background, the Veteran's August 1971 enlistment report of medical history reflects that the physician noted a history of multiple right knee injuries prior to service, and that the Veteran experiences some swelling and pain if he runs or jumps, and that his knee gives out at times.  The Board acknowledges, however, that the Veteran clarified in a November 2011 statement that he only injured his right knee once before service playing football.  An August 1971 enlistment examination report reflects that an orthopedic consult determined that the Veteran had mild chondromalacia and that he was fit for duty.  A January 1972 orthopedic consultation record reflects that the Veteran reported right knee pain for two weeks, and that he reported experiencing right knee pain ever since injuring his right knee three years earlier while playing football.  An x-ray revealed a medial femoral condylar spike with early changes in the patella, and a diagnosis of chondromalacia secondary to old osteochondral fracture of the femoral condyle was recorded.  It was noted as existing prior to service, and the Veteran was recommended for medical separation and was shortly thereafter discharged.  Post-service, as explained in detail below, the Veteran reports that he underwent a medial meniscectomy and medial collateral ligament repair in 1973 (but the records are no longer available).  VA treatment records reflect that the Veteran has been followed for diagnosed bilateral osteoarthritis of the knees, as well as diagnosed degenerative joint disease (DJD).  A September 2008 x-ray report in particular notes findings of a linear ossification adjacent to the right lateral femoral condyle likely lying within the joint capsule and associated with prior trauma.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a) (2012).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2012); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003). Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As shown above, the Veteran's enlistment examination report shows an orthopedic consultation revealed mild chondromalacia (besides the Veteran's own reported history of a pre-service right knee injury).  Therefore, the Board finds that a preexisting right knee condition was noted on entry into service, namely, chondromalacia, and, thus, the presumption of soundness does not apply.

Therefore, the next question for consideration is whether there was an increase in the Veteran's preexisting right knee condition during his active service.  If there was an increase during service, the presumption of aggravation attaches unless there is clear and unmistakable evidence that such increase was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Horn v. Shinseki, 25 Vet. App. 231 (2012) (see note 6).

As shown above, the Veteran experienced problems with his right knee after a very short time in service and was medically discharged as a result, whereas on entry into service, he was found to be fit for duty (albeit a preexisting condition was noted).  Based thereon, the Board finds that the medical evidence already of record clearly shows some increase in the Veteran's right knee symptoms during his active service.  

Before the Board may proceed to further address the presumption of aggravation, however, the Board acknowledges that in the November 2013 Court decision, the Court prompted the Board to make a factual finding with regard to the nature of the Veteran's reported history of surgical treatment after service between 1973 and 1974.

In that regard, a January 2003 VA treatment record reflects that the Veteran reported that he injured his right knee in service and denied any subsequent trauma, and subsequent surgical treatment was noted.  An August 2003 VA treatment record reflects he reported that he fractured his right knee in 1973, was treated with a cast, and that he underwent surgical treatment in 1974 but could not recall the nature of the surgical procedure.  In a November 2003 statement, the Veteran wrote that he underwent surgical repair of his knee in 1973 (not 1974).  A July 2004 VA treatment record reflects a notation of a history of a possible cartilage repair and debridement surgery in 1973.  Another July 2004 record notes a history of a right knee fracture in the late 1970s.  An August 2006 VA psychiatry record reflects the Veteran reported a history of knee surgery but that he was unsure regarding the nature of the procedure.  The Veteran reported to the March 2008 VA examiner that he underwent a medial meniscectomy and medial collateral ligament repair in 1973 at Santa Ana hospital.  A September 2008 VA orthopedic record reflects the surgeon noted a history of osteoarthritis following an injury sustained in "the early 1970s" that was managed by an open debridement of the knee.  The Veteran reported to the December 2010 VA examiner that he underwent right knee surgery in 1973 but did not know what type of surgery was performed.  

Having carefully reviewed, and re-reviewed, the Veteran's statements to VA and to VA clinicians regarding the history of his right knee condition in service and shortly after service, the Board notes that the Veteran has averred more than once that he either broke or fractured his right knee during his active service, and that he underwent surgical treatment in 1973.  See Request to Reopen ("in service I had broken my leg); Board Hearing Transcript at 5 ("cracked it"); see also Statement, June 2006 (doctor in service told him he needed to have his knee cap replaced, ligaments sewn, and cartilage removed).  The Board notes again that one of the earliest records of treatment by VA in January 2003, prior to the filing of his request to reopen his claim, reflects that the Veteran reported that he injured his right knee in service and had subsequent surgical treatment but denied any other trauma.  Thus, it was only on one occasion that a VA clinician in August 2003 noted any report of a fracture post-service in 1973 and then surgical treatment in 1974.  Therefore, it appears that the dates noted in this one inconsistent treatment record dated in August 2003 may have been in error, and perhaps the Veteran reported or intended to report that he fractured his right knee in 1972 (in service, as this is apparently his belief) and underwent surgical treatment in 1973, which he recalled in August 2003 as having been a medial meniscectomy and medial collateral ligament repair, and which was later noted in September 2008 by a VA orthopedic surgeon generally as a debridement procedure.  At the same time, however, the Board notes that none of the Veteran's service treatment records reflect that he actually fractured his right knee in service; rather, the January 1972 orthopedic evaluation noted that an x-ray revealed an old fracture, which is consistent with the Veteran's report on entry into service of having injured his right knee playing football a few years prior.  The Board adds that there is no medical evidence of record of any post-service injury to the Veteran's right knee.  

Therefore, in light of all of the above, the Board finds that it is the Veteran's contention that he fractured his knee in service, and that he underwent a right knee medial meniscectomy and medial collateral ligament repair in 1973, and apparently not that there was any intercurrent injury in 1973.  The Board is cognizant that the Veteran, while a lay person, is nevertheless competent to report the general nature of a surgical procedure that he underwent for his right knee.  At the same time, however, the Board emphasizes that the Veteran's service treatment records refute any alleged fracture during his active service.  Rather, the x-rays taken in service show only an old fracture, and the Board finds these objective findings to be more probative than the Veteran's lay assertion that he incurred a fracture in service.

As explained by the Court in detail in its November 2013 decision, the Court found the opinion of the December 2010 VA examiner inadequate because, among other things, it did not explain clearly enough whether there was clear and unmistakable evidence that the increase in the Veteran's preexisting right knee symptoms during service was due to the natural progress of the disease.  Therefore, regrettably, the Board finds that a remand is necessary so that a new VA medical opinion may be obtained to clarify the nature of the Veteran's preexisting right knee condition, and whether there is clear and unmistakable evidence that the increase in symptoms shown in his service treatment records was due to the natural progress of the disease.  More specific instructions for the VA examiner based on the Court's decision are delineated in detail in the remand directive below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion to clarify whether the Veteran's preexisting right knee condition was aggravated by his active service.  Ask the VA examiner to address in detail the following questions asked by the Court in its November 2013 decision:

a) The exact nature of the Veteran's preexisting right knee condition;
b) Whether there is "clear and unmistakable evidence" that the increase in right knee symptoms during active service was NOT beyond the natural progress of the disease -an explanation of how any exacerbation during service did not surpass the natural progress of the disease is required (note that temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute increased disability);
c) A description of the natural progress of the Veteran's preexisting right knee condition is required;
d) Whether the Veteran incurred any additional injury to his right knee during his active service; if so, whether such additional injury increased the severity of his right knee condition during service beyond the natural progress of the disease, or whether the Veteran's current right knee condition is otherwise related to such additional injury.

All opinions must be accompanied by a complete rationale.

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



